

CUSTOMER AND ASSET ACQUISITION AND SOFTWARE LICENSING AGREEMENT MADE AND ENTERED
INTO IN THE CITY OF MONTREAL, PROVINCE OF QUÉBEC WITH AN EFFECTIVE DATE OF
DECEMBER 7, 2005
 
 

BY AND BETWEEN:
TELIPHONE INC., a body politic and corporate, duly incorporated according to
law, having a place of business at 1080 Beaver Hall suite 1555, Montreal,
Quebec, H2Z 1S8 herein represented by George Metrakos, President, duly
authorized as he so declares,
 
hereinafter referred to as “TELIPHONE”
 
AND:
IPHONIA INC. a body politic and corporate, duly incorporated according to law,
having a place of business at 5, St-Sulpice, Oka, Quebec, J0N 1E0, also
operating under the trade name “METRONET” herein represented by Micheline Soucy,
President, duly authorized as she so declares,


hereinafter referred to as “IPHONIA”
 
AND: 
TELICOME INC. a body politic and corporate, duly incorporated according to law,
having a place of business at 5, St-Sulpice, Oka, Quebec, J0N 1E0, herein
represented by Serge Doyon, President, duly authorized as he so delcares,
 
hereinafter referred to as "TELICOM"
 
AND: UNITED AMERICAN CORPORATION. a body politic and corporate, duly
incorporated according to law, having a place of business at 3273 East Warm
Springs Road Las Vegas, Nevada 89120 USA, herein represented by Simon Lamarche,
President and CEO, duly authorized as he so declares,
 
hereinafter referred to as “UAC”

 
Known collectively as “THE PARTIES”



--------------------------------------------------------------------------------




PREAMBLE


WHEREAS TELIPHONE is a provider of Voice-over-Internet-Protocol (VoIP) services
and is currently expanding its client base through direct sales efforts to new
residential and business customers;


WHEREAS IPHONIA is a provider of VoIP, inter-suburban and dial-up long distance
telecommunications services and wishes to transfer its client base and various
telecommunications equipment to TELIPHONE;


WHEREAS TELICOM will transfer a full access and full usage license at no charge
for use of the source code and intellectual property of TELICOM’s billing
software, currently utilized by TELIPHONE as the basis for its first generation
service billing software.


WHEREAS UAC, as majority owner of TELIPHONE through its majority-owned
subsidiary OSK CAPITAL II Corp., will guarantee the monthly payments required in
this agreement as outlined in section 4.


WHEREAS THE PARTIES wish to set forth their rights and obligations pertaining to
the transfer of IPHONIA’s clients and services to TELIPHONE, along with the sale
of various telecommunications equipment and have agreed to transfer the
customers and equipment in conformity with the terms and conditions as provided
herein;



--------------------------------------------------------------------------------

 
WHEREFORE THE PARTIES HERETO HAVE AGREED AS FOLLOWS:



1.  
The Preamble hereinabove stated shall form an integral part of the present
Agreement as if recited herein at length;




2.  
DEFINITIONS




2.1.  
ARPU: Average Revenue Per User.




2.2.  
DID:A unique phone number as depicted by a 10 number sequence that is used to
direct voice traffic throughout the PSTN.




2.3.  
LNP:Local Number Portability. The process in which a DID is transferred from one
PRI owner to another.




2.4.  
PRI:Primary Rate Interface, which is a data connection to the PSTN that can
manage 23 simultaneous channels of voice communications at once.




2.5.  
PSTN:Public Switched Telephone Network. The global telecommunications network
owned and operated by Tier 1 Telecommunications carriers worldwide who

 
2

--------------------------------------------------------------------------------


 

  
may sell or lease voice traffic over it to Tier 2 & 3 telecommunications
carriers such as TELIPHONE and IPHONIA.

 

2.6.  
VOIP:Voice Over Internet Protocol, the use of the public internet to transmit
voice calls.




3.  
Transfer of IPHONIA Services to TELIPHONE




3.1.  
IPHONIA will transfer to TELIPHONE all of its Inter-Suburban, VoIP and Long
Distance dial-up services that are required to properly serve clients that are
being transferred as part of this agreement.




3.2.  
TELIPHONE may decide to sell these Services to its existing clients, or to
market them to new clients at the sole discretion of TELIPHONE.




4.  
Transfer of IPHONIA Operations to TELIPHONE




4.1.  
IPHONIA agrees to transfer to TELIPHONE all active DID’s from its three (3)
Telus Montreal PRI’s. A list of active Montreal DID’s can be found in Schedule
A.




4.2.  
IPHONIA agrees to transfer to TELIPHONE all active DID’s from its combined
Quebec city - Sherbrooke - Ottawa PRI. TELIPHONE will assume the balance of
IPHONIA’s contract ending in May 2007 with Group Telecom for this combined PRI.
A list of active Quebec City, Sherbrooke and Ottawa DID’s can be found in
Schedule B




4.3.  
Considering that IPHONIA’s contract with Telus for the three (3) Montreal PRI’s
is due to expire on December 31, 2005, IPHONIA will facilitate the LNP of these
DID’s to TELIPHONE’s Montreal network.




4.4.  
In consideration of the added cost that TELIPHONE will incur in upgrading its
own Montreal PRI network in order to accommodate the added PRI capacity
required, THE PARTIES hereby agree that the equivalent $ value of capacity
upgrade required by TELIPHONE to accommodate these IPHONIA Montreal DID’s shall
be paid to TELIPHONE in the form of IPHONIA Telecommunications Equipment,
described herein.




4.4.1.  
It is estimated that this will represent Cdn$1,500 per month of additional
charges incurred by TELIPHONE and therefore this amount will be placed against
the purchase of the following IPHONIA Telecommunications equipment:




·  
1 x CISCO AS5350, 8-T1 Gateway, market value of Cdn$15,000, serial #JAE0641055F




·  
1 x CISCO PIX 515E Firewall, already in use by TELIPHONE, market value of
Cdn$4,500, serial #S88807079454.

 
3

--------------------------------------------------------------------------------


 

·  
1 x CISCO PIX 515E Firewall, market value of Cdn$2,500, serial #806383054

 

 
For a total of Cdn$22,000. At Cdn$1,500 per month plus interest expenses,
THE PARTIES agree that TELIPHONE will continue to make these payments for 18
months from the signing of this agreement.




4.5.  
IPHONIA agrees to transfer the bank accounts utilized to collect, through direct
debit, revenues from IPHONIA clients to be transferred to TELIPHONE.




4.5.1.  
While the bank accounts and customers will belong to TELIPHONE, IPHONIA will
maintain signing authority on the accounts in order to extract a monthly amount,
for a period of 24 months from the signing of this contract of Cdn$7,600
representing the client revenues plus an additional Cdn$1,500 representing the
payment by TELIPHONE for the equipment purchased as described in section 4.4.1
above, until all of the equipment is paid for. Afterwards, IPHONIA will continue
to extract Cdn$7,600 until the end of the 24 month period.




4.5.2.  
Any amounts of sales taxes will be collected by TELIPHONE since TELIPHONE is
declaring the revenues of the clients.




4.5.3.  
At the end of the 24 month period, signing authority will be changed to
TELIPHONE in which case no further payments will be made to IPHONIA.




4.5.4.  
IPHONIA agrees to change the name on the account such that IPHONIA clients will
see “TELIPHONE INC.” as the debitor of their bank account.




4.6.  
IPHONIA will transfer the remaining balance at the end of each month to
TELIPHONE, which represents the taxes and any increases in revenues from the
IPHONIA client base.




4.7.  
TELIPHONE will pay IPHONIA any shortfalls from the total amounts owing per
month, as described above in section 4.5.




5.  
Transfer of IPHONIA Clients to TELIPHONE




5.1.  
IPHONIA will transfer their active clients (estimated at 750), along with a
database of inactive clients (estimated at 3,000) to TELIPHONE for the sole
consideration listed in item 4.5.1, representing the average revenues generated
by the clients less additional infrastructure costs required to serve them, as
mentioned in section 4.4. above.




5.2.  
Upon termination of this agreement, all clients will become the sole property of
TELIPHONE, and all revenues associated with them will belong solely to TELIPHONE
without any consideration of revenue transfer to IPHONIA.




5.3.  
TELIPHONE reserves the right to “up-sell”, that is to increase the revenues of
any of the clients through a targeted sales campaign. IPHONIA will offer
whatever

 
4

--------------------------------------------------------------------------------


 

 
assistance is deemed necessary in order to facilitate this process. Any
increases in revenues from the existing client base will belong solely to
TELIPHONE. TELIPHONE agrees to provide an e-mail notification within 24 hours of
an IPHONIA client being transferred to a TELIPHONE service.

 

5.4.  
At the end of each month, TELIPHONE will transfer to IPHONIA any amounts
received from clients who have transferred from IPHONIA services to TELIPHONE
services. The amounts transferred will be equivalent to the amounts of revenues
that these clients generated when purchasing IPHONIA services.




6.  
Additional Services Provided by TELIPHONE to IPHONIA




6.1.  
TELIPHONE will offer at no additional cost the co-location of IPHONIA equipment
in its Montreal data center. The equipment list to be hosted is found in
Schedule C. This equipment will be identified as the sole property of IPHONIA
and will be labelled as such within TELIPHONE’s co-location facility at PEER 1
Montreal. In addition, a letter, signed by TELIPHONE and IPHONIA will be sent to
PEER 1 identifying these items as being property of IPHONIA and not TELIPHONE.
Included in this letter, will be the equipment identified in item 4.4.1. Upon
receipt of the 18th month payment from TELIPHONE, and hence this equipment
becoming property of TELIPHONE, these items will be newly identified, within the
co-location facility and in writing to PEER 1 as belonging to TELIPHONE.




6.2.  
TELIPHONE will provide at no additional cost to IPHONIA, the required bandwidth
of Internet traffic for services unrelated to this agreement. It is understood
by THE PARTIES that the amount of bandwidth is minimal in comparison to that
used by TELIPHONE on a regular basis for its operations. However, should the
IPHONIA bandwidth usage become more significant in the future, THE PARTIES agree
that IPHONIA will pay TELIPHONE an equivalent market price for its bandwidth
requirements.




6.3.  
TELIPHONE will provide to IPHONIA a total of fifteen (15) unlimited world IP
calling packages at no charge for personal and business use by IPHONIA and their
affiliated companies for a period of ten (10) years upon the signing of this
contract. A partial list of DID’s for the services to be offered over is found
in Schedule D. It is understood by THE PARTIES that these lines will not consume
a significant volume of long distance charges.




7.  
NON-COMPETITION CLAUSE



IPHONIA agrees, for a full five (5) years after the signing of this agreement
(see TERM AND TERMINATION), to not enter into direct or indirect competition
with TELIPHONE as it pertains to VoIP services, inter-suburban and dial-up long
distance telecommunications services.



8.  
PUBLIC DISCLOSURE



5

--------------------------------------------------------------------------------


 
TELIPHONE reserves the right to publicly announce the acquisition as it deems
necessary to meet SEC disclosure norms as a public company. TELIPHONE also
reserves the right to disclose the transaction in the form of a public press
release. All releases will require prior approval of IPHONIA prior to being
distributed.



9.  
TERM AND TERMINATION

9.1.  
TERM. This Agreement shall commence on the date hereinabove and remain in effect
for an initial period of two (2) year from the effective date. Upon completion
of the two (2) year period, all of IPHONIA Services, Operations and Clients will
transfer in full to TELIPHONE. This will constitute the official termination of
the agreement.




9.2.  
TERMINATION BY EITHER PARTY. Either party (the “Non-Defaulting Party”) may
terminate this Agreement by providing at least thirty (30) days prior written
notice to the other party (the “Defaulting Party”) upon the occurrence of any of
the following events:




 
(a)
the Defaulting Party is in default in the performance of any of its obligations
under this Agreement or breaches any provision hereof and such default or breach
continues after at least ten (10) days following receipt of written notice of
such default or breach from the Non-Defaulting Party to the Defaulting Party.

 

 
(b)
the conviction in any court of competent jurisdiction of either party or any
employee, shareholder, director or officer of either party for any crime or
violation of law if, such conviction is likely to adversely affect the operation
or business of the other party or tend to be harmful to the goodwill or
reputation of the other party.

 

 
(c)
Any conduct or practice by either party, its directors, officers, employees or
shareholders, which is injurious to the goodwill or reputation of the other
party.

 

 
(d)
Either party commits, participates or acquiesces in any fraudulent or improper
actions in regards to this agreement;

 

9.3.  
However unlikely, in the event the TELIPHONE becomes insolvent and can no longer
actively serve IPHONIA’s clients, IPHONIA retains the right to terminate this
contract and to reclaim its former clients and services from TELIPHONE in order
to continue to offer services to them.




10.  
CONFIDENTIALITY.

 

10.1.  
"Confidential Information" means any business and technical information
disclosed by either party to the other party, either directly or indirectly, in
writing, orally or by inspection of tangible objects (including without
limitation concepts, designs, documents, prototypes or samples), which is
designated as "Confidential," "Proprietary" or some similar designation or is
disclosed under circumstances which

 
6

--------------------------------------------------------------------------------


 

 
 indicate its confidential nature. Confidential Information may also include
third party confidential information. Confidential Information will not include
any information which

 
(i) was publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing party;


(ii) becomes publicly known and made generally available after disclosure by the
disclosing party to the receiving party through no action or inaction of the
receiving party;


(iii) is already in the possession of the receiving party at the time of
disclosure by the disclosing party as shown by the receiving party's files and
records immediately prior to the time of disclosure;


(iv) is obtained by the receiving party from a third party without a breach of
such third party's obligations of confidentiality; or


(v) is independently developed by the receiving party without use of or
reference to the disclosing party's Confidential Information, as shown by
documents and other competent evidence in the receiving party's possession.
 

10.2.  
Non-use and Nondisclosure. Each party agrees not to use any Confidential
Information of the other party for any purpose except to perform its obligations
or exercise its rights under this Agreement. Each party agrees not to disclose
any Confidential Information of the other party to third parties or to such
party's employees, except to those employees or consultants of the receiving
party who are required to have the information. Nothing in this Section
precludes either party from disclosing the other party’s Confidential
Information as required by law or a legal process.

 

10.3.  
Maintenance of Confidentiality. Each party agrees that it will take reasonable
measures to protect the secrecy of and avoid disclosure and unauthorized use of
the Confidential Information of the other party. Without limiting the foregoing,
each party will take at least those measures that it takes to protect its own
most highly confidential information and will ensure that its employees and
independent contractors who have access to Confidential Information of the other
party have signed a non-use and non-disclosure agreement in content similar to
the provisions hereof. Each party will reproduce the other party's proprietary
rights notices on any such approved copies, in the same manner in which such
notices were set forth in or on the original.




11.  
GENERAL AND CONCLUDING PROVISIONS




11.1.  
This agreement shall ensure to the benefit of and be binding upon the parties
hereto, and their respective heirs, legatees, executors, legal representatives,
successors and assigns.

 
7

--------------------------------------------------------------------------------


 

11.2.  
This Agreement contains the entire agreement among the parties with respect to
the transactions contemplated herein, and supersedes all prior negotiations,
agreements and undertakings.




11.3.  
This Agreement may be executed in two or more counterparts each of which shall
be deemed an original and all of which together shall constitute one and the
same Agreement. Faxed signatures of the parties shall be valid and binding,
however, the parties hereto agree to provide the original of their signature to
this Agreement to each of the other parties thereafter.




11.4.  
All notices in connection with this Agreement shall be in writing and either
hand-delivered or mailed by registered or certified mail and shall be sent to
all of the parties hereto.  Any such notice shall be deemed to have been
received on the earlier of the date of the hand-delivery or on the fifth (5th)
business day following the date indicated on the proof of mailing.  The
respective addresses for such notices are:



Téliphone Inc
1080 Beaver Hall, Suite 1555
Montreal, Quebec, H2Z 1S8 Canada
Attention: George Metrakos
Telephone: (514) 313-6010
Fax: (514) 313-6001
E-mail: gmetrakos@teliphone.ca


Iphonia Inc.
5, St-Sulpice
Oka, Quebec, J0N 1E0, Canada
Attention: Micheline Soucy
Telephone: 514-788-6186
Fax: (514) 908-5170
E-mail: msoucy@iphonia.com


United American Corp
1080 Beaver Hall, Suite 1555
Montreal, Quebec, H2Z 1S8 Canada
Attention: Simon Lamarche
Telephone: (514) 313-3421
Fax: (514) 313-6001
E-mail: slamarche@teliphone.ca


Telicom Inc.
5, St-Sulpice
Oka, Quebec, J0N 1E0, Canada
Attention: Serge Doyon
Telephone: 514-788-6186
Fax: (514) 908-5170
 
8

--------------------------------------------------------------------------------


 
E-mail: sjdoyon@telicom.ca



11.5.  
This Agreement shall be construed in accordance with the laws of the Province of
Quebec and Canada.




11.6.  
This Agreement may be amended only by written agreement duly executed by all
parties hereto.




11.7.  
The parties shall furnish and deliver from time to time such documents, and
writings as may reasonably be required as necessary or desirable to complete
this Agreement and to give effect to its provisions.




11.8.  
The parties agree to do and cause to be done such acts, deeds, documents and/or
corporate proceedings as maybe necessary or desirable to complete this
Agreement, and to give effect to its provisions.




11.9.  
The parties hereto have requested that the present Agreement be drafted in the
English language. Les parties déclarent qu’ils ont requis que la présente
entente soit rédigée dans la langue anglaise.





WHEREFORE THE PARTIES HERETO HAVE SIGNED WITH DATE EFFECTIVE ON THE DATE AND
PLACE FIRST MENTIONED HEREINABOVE.





 TELIPHONE INC  IPHONIA INC
 per:
 
 per:
 
 
 /s/ Geroge Metrakos
 
 /s/ Micheline Soucy  George Metrakos, President  Micheline Soucy, President
 
 2005-12-13
 Date  
 
 2005-12-12
 Date
   
 TELICOM INC.
 UNITED AMERICAN CORPORATION
 per:
 
 per:
 
 
 /s/ Serge Doyon
 
 /s/ Simon Lamarche
 Serge Doyon, President  Simon Lamarche, President & CEO
 
 2005-12-12
 Date
 
 2005-12-13
 Date

     


9

--------------------------------------------------------------------------------


 
SCHEDULE A


List of Active IPHONIA Montreal DID’s
 


(514)
788-2915
- DIAL-UP TEST
(514)
788-4849
- SCCP
(514)
788-4870
- SCCP
(514)
788-4872
- SCCP
(514)
788-4890
- SCCP
(514)
788-4908
- SCCP
(514)
788-4919
- SCCP
(514)
788-4963
- SCCP
(514)
788-4972
- SCCP
(514)
788-4976
- SCCP
(514)
788-4977
- SCCP
(514)
788-5014
- SCCP
(514)
788-5020
- SCCP
(514)
788-5037
- SCCP
(514)
788-5047
- SCCP
(514)
788-5053
- SCCP
(514)
788-5054
- SCCP
(514)
788-6173
- SCCP
(514)
788-6174
- SCCP
(514)
788-6175
- SCCP
(514)
788-6176
- SCCP
(514)
788-6177
- DIALUP (incoming), SCCP (outgoing)
(514)
788-6178
- DIALUP (incoming Iphonia)
(514)
788-6179
- SCCP
(514)
788-6180
- SCCP
(514)
788-6181
- SCCP
(514)
788-6182
- SCCP
(514)
788-6183
- SCCP
(514)
788-6184
- SCCP
(514)
788-6185
- SCCP
(514)
788-6186
- SCCP
(514)
788-6187
- SCCP
(514)
788-6188
- DIALUP (main Iphonia)
(514)
788-6189
- DIALUP (incoming Metronet)
(514)
788-6190
- SCCP (Voicemail access)
(514)
788-6191
- SCCP
(514)
788-6192
- SCCP
(514)
788-6193
- SCCP
(514)
788-6194
- SCCP
(514)
788-6195
- SCCP
(514)
788-6196
- SCCP
(514)
788-6197
- SCCP

 
10

--------------------------------------------------------------------------------


 
(514)
788-6198
- SCCP
(514)
788-6199
- DIALUP (Reverse)
(514)
335-2838
- DIALUP (main Metronet)
(514)
335-0411
- DIALUP (incoming Metronet)
(514)
380-8126
- SCCP
(514)
380-8140
- SCCP
(514)
380-2560
- SCCP
(514)
788-6386
- SCCP
(514)
788-6400
- SCCP
(514)
788-6401
- SIP (Voicemail English)
(514)
788-6402
- SIP (Voicemail French)
(514)
788-6403
- SIP
(514)
788-6404
- SIP
(514)
788-6407
- SIP
(514)
788-6408
- SIP
(514)
788-6409
- SIP
(514)
788-6410
- SCCP
(514)
788-6411
- DIALUP (Info)
(514)
788-6412
- SIP
(514)
788-6413
- SIP
(514)
788-6414
- SIP
(514)
788-6415
- SIP
(514)
788-6416
- TELIPHONE
(514)
788-6417
- SIP
(514)
788-6418
- SIP
(514)
788-6420
- SCCP
(514)
788-6421
- SIP
(514)
788-6425
- TELIPHONE
(514)
788-6437
- DIALUP (1-866-788-6199 - CAN)
(514)
788-6438
- DIALUP (1-866-788-6177 - US)


11

--------------------------------------------------------------------------------



SCHEDULE B


List of Active Quebec City, Sherbrooke and Ottawa DID’s
 
Quebec
 
(418)
948-8201
- SIP
(418)
948-8210
- SIP
(418)
948-8215
- SIP
(418)
948-8222
- DIALUP
(418)
948-8225
- SCCP
(418)
948-8240
- TELIPHONE
(418)
948-8241
- TELIPHONE
(418)
948-8242
- TELIPHONE
(418)
948-8243
- TELIPHONE
(418)
948-8244
- TELIPHONE
(418)
948-8245
- TELIPHONE
(418)
948-8246
- TELIPHONE
(418)
948-8247
- TELIPHONE
(418)
948-8248
- TELIPHONE
(418)
948-8249
- TELIPHONE

 
Ottawa
 
(613)
482-8222
- DIALUP
(613)
482-8225
- SCCP

 


Sherbrooke
 
(819)
340-8222
- DIALUP
(819)
340-8225
- SCCP


12

--------------------------------------------------------------------------------


 
SCHEDULE C


Amount of Co-Location Space to be Offered at No Charge by TELIPHONE to IPHONIA
 


 
Size
       

                         (U)
Description
Manufacturer
Model
Serial
1
Firewall 1
Cisco
PIX 515E
806383054
1
Firewall 2
Cisco
PIX 515E
806392165
1
Ethernet Switch
Cisco
Catalyst 2950, 24 Port
FHK0638WI AK
1
Power Switch 1
APC
Masterswitch Plus AP9606
Masterswitch Plus
JA0228013223
1
Power Switch 2
APC
AP9225EXP
WA0137004706
1
Gateway
Cisco
AS5350-8PRI, 128MB
JAE0641055F
2
CaIlManager 1
Compaq
Proliant DL380R02
R234JZG10004
2
CaIlManager 2
Compaq
Proliant DL38OR02
R235JZG10003
1
Asterisk
Compaq
Proliant DL3B0
R01100025616J15FXKI F03Y
1
Voicemail
Compaq
Tasksmart W2200
ISO 1933256/6J 16J KN 1 EOOL
1
ACS 1
Compaq
Tasksmart W2200
R219JJ710001
1
ACS 2
Compaq
Tasksmart W2200
R219JJ710003
1
Iphonia web
Compaq
Tasksmart W2200
R230JJ71000
2
Hebergement
Compaq
Dell Poweredge 2450
82PXB01
2
Backup
Compaq
Dell Poweredge 2450
G2PXBO1
1
DNS
Generic
Generic
No Serial


13

--------------------------------------------------------------------------------



SCHEDULE D


List of DID’s that TELIPHONE will Provide Unlimited US & Canada VoIP Services at
no charge to IPHONIA


514 -
335-2560 
514 -
380-8140 
514 -
380-8126 
514 -
788-6181
514 -
788-6183 
514 -
788-6185
514 -
788-6186

 